        Case 1:20-cv-00043-SKO Document 34 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    COTTRELL L. BROADNAX,                       Case No. 1:20-cv-00043-SKO (PC)

12                          Plaintiff,            ORDER TO SHOW CAUSE WHY ACTION
                                                  SHOULD NOT BE DISMISSED FOR FAILURE
13             v.                                 TO EXHAUST ADMINISTRATIVE REMEDIES

14    STATE OF CALIFORNIA, et al.,                21-DAY DEADLINE

15                          Defendants.

16

17           Plaintiff Cottrell L. Broadnax is a state prisoner proceeding pro se and in forma pauperis.

18   He alleges that prison officials falsely charged him with battery on a peace officer and failed to

19   provide him medical services. (See Doc. 19 at 3.) In his complaint, Plaintiff states that he

20   “bypass[ed]” the inmate appeals process and did not present his claims for administrative review

21   prior to filing suit. (Id. at 1, 2.)

22           The Prison Litigation Reform Act (PLRA) provides that “[n]o action shall be brought with

23   respect to prison conditions under … any other Federal law … by a prisoner confined in any jail,

24   prison, or other correctional facility until such administrative remedies as are available are

25   exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is mandatory and

26   “unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (citation

27   omitted). Inmates are required to “complete the administrative review process in accordance with

28   the applicable procedural rules, including deadlines, as a precondition to bringing suit in federal
        Case 1:20-cv-00043-SKO Document 34 Filed 05/06/20 Page 2 of 2

 1   court.” Woodford v. Ngo, 548 U.S. 81, 88, 93 (2006). The exhaustion requirement applies to all

 2   inmate suits relating to prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002), regardless of the

 3   relief sought by the prisoner or offered by the administrative process, Booth v. Churner, 532 U.S.

 4   731, 741 (2001). Generally, failure to exhaust is an affirmative defense that the defendant must

 5   plead and prove. Jones, 549 U.S. at 204, 216. However, courts may dismiss a claim if failure to

 6   exhaust is clear on the face of the complaint. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir.

 7   2014).

 8            It is clear on the face of his complaint that Plaintiff failed to exhaust administrative

 9   remedies prior to filing suit. Accordingly, the Court ORDERS Plaintiff, within 21 days, to show

10   cause in writing why this action should not be dismissed for failure to exhaust. Alternatively,

11   Plaintiff may file a notice of voluntary dismissal.

12            Plaintiff’s response to this order should be titled, “Response to Order to Show Cause.”

13   Plaintiff should make sure that his response is legible—it should not include fingerprints and

14   other miscellaneous markings that make it difficult to read. In addition, it should not include

15   exhibits or other evidence that is unrelated to exhaustion of administrative remedies. Plaintiff is

16   advised that failure to comply with this order will result in dismissal of this action with prejudice

17   for failure to obey a court order.

18
     IT IS SO ORDERED.
19

20   Dated:     May 5, 2020                                          /s/   Sheila K. Oberto              .
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                         2
